Citation Nr: 0412477	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  03-23 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant filed a timely appeal concerning the 
matter of entitlement to service connection for the cause of 
the veteran's death.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from November 1941 to October 
1947.  He died in January 2000.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating determination of 
the Manila, Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  The RO denied service connection for the cause of the 
veteran's death in an August 2000 rating determination.  The 
appellant was informed of the determination and of the right 
to appeal the same month.  A notice of disagreement was 
received in June 2001, and a statement of the case was issued 
in December 2001. 

2.  A substantive appeal as to the issue of service 
connection for the cause of the veteran's death was not 
received within 60 days following the date of issuance of the 
statement of the case or within than 1 year after the date of 
mailing the notification of the determination being appealed.


CONCLUSION OF LAW

As the appellant has not perfected a timely appeal, the Board 
is without jurisdiction to review the issue of entitlement to 
service connection for the cause of the veteran's death.  
38 U.S.C.A. § 7105, (West 2002); 38 C.F.R. §§ 20.202, 20.302, 
20.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

The Board finds that no further development is required.  
Specifically, the issue in this case is whether the appellant 
filed her substantive appeal in a timely manner. The outcome 
of this claim rests upon a matter of fact, specifically, the 
date of receipt of the appellant's VA Form 9.  See 38 C.F.R. 
§ 20.302.  In addition, it does not appear that there are any 
identified records which have not been obtained, and which 
are relevant to the outcome of this claim.  Nor has the 
appellant otherwise asserted that any relevant evidence has 
not been associated with the claims file.  Given the 
foregoing, the Board finds that VA has complied with its duty 
to notify the appellant of his duties to obtain evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002). Finally, 
the Board notes that the RO's July 2003 statement of the case 
(SOC) informed the appellant of the relevant criteria, and 
that VA has complied with its notification requirements.  
Therefore, the Board finds that there is no reasonable 
possibility that any further assistance would aid her in 
substantiating this claim, 38 U.S.C.A. § 5103A (West 2002), 
and that further development is not required.

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

The threshold question to be answered is whether the 
appellant timely entered an appeal following the August 2000 
rating decision denying service connection for the cause of 
the veteran's death.  If the appellant has not filed a timely 
appeal, then the appeal fails.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

VA imposes duties on an appellant seeking VA compensation.  
If the appellant disagrees or is dissatisfied with a 
determination by the agency of original jurisdiction, the 
appellant has a duty to express disagreement with a decision 
of the VA by filing a notice of disagreement and to timely 
perfect the appeal by filing a substantive appeal following 
the issuance of a statement of the case.  See 38 C.F.R. 
§§ 20.201, 20.202, 20.302(a), (b) (2003).  As to the first 
step of initiating appellate review, the appellant is to 
submit a notice of disagreement within one year from the date 
that the agency mails notice of the determination to the 
appellant.  See 38 C.F.R. § 20.302(a).  After the preparation 
and mailing of the statement of the case, the appellant then 
has the burden to submit a timely substantive appeal.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302(b).

The law provides that appellate review will be initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case is furnished as prescribed in 
this section.

Where the claimant, or the claimant's representative, within 
the time specified in this chapter files a notice of 
disagreement with the decision of the agency of original 
jurisdiction, . . . such agency shall prepare a statement of 
the case. . . .

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.

See 38 U.S.C.A. § 7105 and 38 C.F.R. § 20.302(b).

The RO informed the appellant of its denial of service 
connection for the cause of the veteran's death on August 11, 
2000.  The appellant's notice of disagreement was received in 
June 2001.  

In July 2001, the RO sent a letter to the appellant notifying 
her of the VCAA.  The RO informed the appellant of VA's duty 
to notify her about her claim, VA's duty to assist her in 
obtaining evidence about her claim, what the evidence had to 
show to establish entitlement, what information or evidence 
was still needed from the appellant, where to send 
information or evidence, and where to contact VA if she had 
any questions.  

The RO mailed a statement of the case on December 11, 2001.  
Along with statement of the case, the RO forwarded a VA Form 
9 with instructions as to what she needed to do and how much 
time she had to do it in if she wanted to continue on with 
her appeal.  

No further correspondence was received from the appellant 
until June 2002.

In a July 2002 letter, the RO informed the appellant that she 
had not filed a timely substantive appeal with the August 
2000 rating determination and that decision had become final.  
The RO notified the appellant that she had the right to 
appeal its timeliness decision.  

In August 2002, the appellant filed a notice of disagreement 
with the timeliness issue.  In July 2003, the RO issued a 
statement of the case on the issue of timeliness of the 
appeal.  In August 2003, the appellant filed a substantive 
appeal on the issue of timeliness.  

The Board finds that the appellant did not file a timely 
substantive appeal with regard to the August 2000 rating 
determination denying service connection for the cause of the 
veteran's death, and the August 2000 determination is final.

Regulations provide that a substantive appeal consists of a 
properly completed VA Form 9, "Appeal to Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  38 C.F.R. § 20.202.  Section 20.202 states 
specifically that "[p]roper completion and filing of a 
[s]ubstantive [a]ppeal are the last actions the appellant 
needs to take to perfect an appeal." Id.  If there is a 
failure to comply with the law or regulations, it is 
incumbent on the Board to reject the application for review 
on appeal. 38 U.S.C.A. §§ 7105(d)(5) (West 2002).

Here, the RO in correspondence sent with the December 2001 
statement of the case. informed the appellant of the 
necessary timeframe in which to perfect her appeal.  The 60-
day period following the issuance of the statement of the 
case expired in February 2002.  The one-year period following 
the issuance of the determination notification letter expired 
in August 2001.  A timely appeal was not filed.  A document 
containing the necessary information was received in June 
2002.  Such document contained the "necessary information" 
for a substantive appeal.  It was received after the end of 
the one-year period from the initial rating determination and 
after the 60 day period following the issuance of the 
statement of the case.

Unquestionably, the claimant did not file her substantive 
appeal timely.  Moreover, the claimant did not request an 
extension of time for filing within the applicable time 
period required by 38 C.F.R. § 20.303, that is, prior to the 
expiration of the time limit for filing a substantive appeal. 

For these reasons, the claimant did not timely file her 
substantive appeal.

Since the claimant failed to timely file a substantive 
appeal, the Board does not have appellate jurisdiction to 
review the decision by the RO to deny service connection for 
cause of the veteran's death. 


ORDER

A timely substantive appeal with the VA rating decision of 
August 2000 not having been submitted, the appeal from that 
rating decision is dismissed.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



